Anders.wpd




NO. 12-01-00373-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JUNIOR E. JAMESON, JR.§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant Junior Jameson, Jr. appeals his conviction for the felony offense of evading arrest
or detention.  We affirm.
	On October 25, 2001, Appellant entered an open plea of "guilty" to evading arrest or
detention resulting in serious bodily injury to another, a felony of the third degree. (2)  Appellant
pleaded "true" to the allegation that a deadly weapon was used during the commission of the offense
and pleaded "true" to an enhancement paragraph in the indictment which alleged a prior felony
conviction.  At that time, Appellant executed a written stipulation of evidence, a written
acknowledgment of admonishments, and written waivers of trial by jury, motion for new trial,
motion in arrest of judgment, and appeal.  
	After a pre-sentence investigation was completed, a hearing was held on November 16, 2001. 
At that hearing, the trial court found Appellant guilty, found the enhancement allegation to be true,
and made an affirmative finding of the use of a deadly weapon.  The trial court then sentenced
Appellant to twenty years of incarceration. (3) 
 Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Counsel's brief does not advance any arguable issues, but does contain a professional evaluation of
the record demonstrating why, in effect, there are no arguable issues to be advanced.  See High v.
State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974).  Counsel served a copy of his brief on Appellant, and though Appellant was
advised of his right to file a pro se brief by counsel and by this court, he has not done so.
	We have reviewed the record and counsel's brief.  We find nothing in the record that might
arguably support the appeal.  We conclude the appeal is wholly frivolous and without merit. 
	We affirm the trial court's judgment and grant counsel's motion to withdraw.
Opinion delivered August 14, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




















DO NOT PUBLISH





1.  See Tex. R. App. P. 47.1.
2.  See Tex. Pen. Code Ann. § 38.04(b)(2)(B) (Vernon Supp. 2002).
3.  See Tex. Pen. Code Ann. § 12.42(a)(3) (Vernon Supp. 2002).